DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 3/18/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 3/18/2022. In particular, newly added Claims 33-35 recite subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 17 recites subject matter drawn to recited formula (I) and/or formula (I’) which renders the scope of the claim confusing given that neither claim 16 nor claim 33 from which claim 16 depends, recites any subject matter drawn to formula (I) or formula (I’). In the interests of compact prosecution, pending clarification/rectification of the above, in the rejections set forth below, the subject matter of formula (I) and formula (I’) recited in claim 17 will be treated as referring for formula (II’) recited in claim 33.

Claim 19 recites subject matter drawn to recited formula (I) and/or formula (I’) which renders the scope of the claim confusing given that neither claim 16 nor claim 33 from which claim 16 depends, recites any subject matter drawn to formula (I) or formula (I’). In the interests of compact prosecution, pending clarification/rectification of the above, in the rejections set forth below, the subject matter of formula (I) and formula (I’) recited in claim 19 will be treated as referring for formula (II’) recited in claim 33.

Claim 22 recites the phrase “The organic electronic device according to claim 21” which renders the scope of the claim confusing given that claim 21 is currently cancelled. In the interests of compact prosecution pending the rectification of the above, in the rejections set forth below, claim 22 will be treated as depending from claim 16.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30-32 are rejected under 35 U.S.C. 102(a1) as being anticipated by Metz et al (WO 2012172482).

Regarding claim 30, Metz et al discloses a charge transport material, i.e. a hole transport material (Page 2 Lines 28-31 and Page 43 Lines 1-3) disclosed as (Page 35):

    PNG
    media_image1.png
    352
    262
    media_image1.png
    Greyscale
,
which corresponds to recited Formula (I), where the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H. From the above, it is clear that the compound comprises three (3) bidentate ligand of recited Formula (I). 
This compound meets proviso (ii) of the claims, i.e. R3 is not phenyl, SiMe3 or CF3 when R1 and R2 are hydrogen. That is, in the compound of the reference the recited group R3 is H and 3, or CF3 and nothing in proviso (ii) of the claims prevents the groups R1-R3 from simultaneously being H. 
	Alternatively, the reference discloses the following compound (Page 116, Complex Em10):

    PNG
    media_image2.png
    322
    432
    media_image2.png
    Greyscale
,
which corresponds to recited Formula (I), where the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H. From the above, it is clear that the compound comprises two (2) bidentate ligand of recited Formula (I).
This compound meets proviso (ii) of the claims, i.e. R3 is not phenyl, SiMe3 or CF3 when R1 and R2 are hydrogen. That is, in the compound of the reference the recited group R3 is H and not phenyl, SiMe3, or CF3 and nothing in proviso (ii) of the claims prevents the groups R1-R3 from simultaneously being H. 

Regarding claim 31, Metz et al teaches all the claim limitations as set forth above. The reference further discloses an organic light emitting device comprising a hole transport layer (disclosed as layer (2)), where the hole transport layer (2)  comprises the disclosed material (Page 43 – Lines 25-31 and Page 44 – Lines 1-8).


In light of the above, it is clear that Metz et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 33-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brooks et al (US 2005/0260447).

Regarding claim 33, Brooks et al discloses the following compound ([0084]):

    PNG
    media_image3.png
    413
    379
    media_image3.png
    Greyscale
,
where ring B is a heterocyclic ring exemplified as a pyridine in the following compound ([0087]):

    PNG
    media_image4.png
    385
    325
    media_image4.png
    Greyscale
.
In the compound of the reference, the group R1 is an aryl and is exemplified as phenyl as evidenced by rings A and B in the compounds of the reference ([0068]-[0069], [0078], and [0080]). The group Rb is H or two (2) groups Rb join to form a 5 to 6-member cyclic group  such as an aryl ([0085]); the integer b is [0-3] (Page 15 – Claim 5). The groups Ra1-Ra4 are H (Page 14 - Claim 1).  A fair reading of the reference reveals that aryl as defined by the reference encompasses phenyl ([0078] and [0080]). Accordingly, the reference discloses a compound corresponding to recited Formula (II’), i.e.

    PNG
    media_image5.png
    276
    294
    media_image5.png
    Greyscale
,
where R1-R3 are H or R1 is H and R2 and R3 fuse to form a benzene group. The groups A1 to A4 are CR4 to CR7, where R4 to R7 are H; A1’ to A4’ are CR4’ to CR7’, where R4’ to R7’ are H; the integer n is three (3); and the integer o is zero (0).


Regarding claim 34, Brooks et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited groups R2 and R3 form a benzene ring.

	Regarding claim 35, Brooks et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference the recited groups R1-R3 are H. Thus, the compound meets limitation (ii) of the claims, i.e. R3 is not phenyl when R1 and R2 are H.

Claims 16, 18, 20, 22, 24, 29, 33, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2012/0305894).

Regarding claim 33, Kim et al discloses the following metal carbene compound ([0032] – BB4):

    PNG
    media_image6.png
    385
    504
    media_image6.png
    Greyscale
,
where the integer n is [1-3] ([0016]); R1 is C6-20 aromatic group, e.g. phenyl ([0013]); and R2-R5 are H ([0013]). This compound corresponds to recited Formula (II’), i.e.

    PNG
    media_image5.png
    276
    294
    media_image5.png
    Greyscale
,
where R1-R3 are H, A1 to A4 are CR4 to CR7, where R4 to R7 are H; A1’ to A4’ are CR4’ to CR7’, where R4’ to R7’ are H; the integer n is three (3); and the integer o is zero (0).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 35, Kim et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference the recited groups R1-R3 are H. Thus, the compound meets limitation (ii) of the claims, i.e. R3 is not phenyl when R1 and R2 are H.

Regarding claim 16, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device, i.e. an organic electronic device (Abstract). While the reference discloses the compound as a phosphorescent compound  and not a hole transport material, given that the reference discloses the compound as recited in the present claims, it is clear that the compound of the reference necessarily is a hole transport material as recited in the present claims (Abstract).

Regarding claim 18, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device.

Regarding claim 20, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group R1, R2, and R3 are H. The recited groups A1 to A4 are CR4 to CR7, where R4 to R7 are H; A1’ to A4’ are CR4’ to CR7’, where R4’ to R7’ are H.

Regarding claim 22, Kim et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited integer n is three (3).



Regarding claim 29, Kim et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device is utilized is display devices in vehicles ([0047]), i.e. a stationary or mobile visual display. Alternatively, given that the reference discloses an organic light emitting device, the reference discloses an apparatus comprising illumination units.

Claims 17, 19, and 25-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2012/0305894) as applied to claims 16, 18, 20, 22, 24, 29, 33, and 35 above, and in view of Tsai et al (US 2005/0258742).

The discussion with respect to Kim et al as set forth in Paragraph 14 above is incorporated here by reference.

Regarding claim 17, Kim et al teaches all the claim limitations as set forth above. Additionally, Kim et al discloses that the organic light emitting device comprises a hole transport layer ([0039]). However, the reference does not disclose that the metal carbene compound is present in the hole transport layer as recited in the present claims.

Given that both Kim et al and Tsai et al are drawn to organic light emitting devices comprising metal carbene complexes and hole transport layers, and given that Kim et al does not limit the types of materials utilized in hole transport layer, in light of the particular advantages provided by the use and control of metal-carbene complexes in hole transport layer in organic light emitting devices as taught by Tsai, it would therefore have been obvious to one of ordinary skill in the art to include the metal-carbene complexes disclosed in Kim et al in hole transport layers of organic light emitting devices with a reasonable expectation of success.

Regarding claim 19, Kim et al teaches all the claim limitations as set forth above. Additionally, Kim et al discloses that the organic light emitting device comprises an anode (Figure 1 – layer 132), a cathode (Figure 1 – layer 138), a light emitting layer between the anode and cathode ([0037]-[0038]). The device further comprises a hole transport layer (Figure 1- layer143 and [0039]). However, the reference does not disclose that the carbene compound is present in the hole transport layer as recited in the present claims.
Tsai et al discloses an organic light emitting device comprising metal-carbene complexes  ([0002]). The metal carbene complexes in addition to being used as emissive materials in organic light emitting devices, can be advantageously, because of their improved chemical stability, for other functions in organic light emitting devices such as is hole transport layer ([0078]).


Regarding claim 25, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the disclosed compound is a phosphorescent compound present in the light emitting layer ([0037]-[0038]). This compound has an emission maximum in the range of about 430 to about 450 nm, within the recited range of 300 to 500 nm ([0025]).

Regarding claim 26, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses that the disclosed compound is a phosphorescent compound present in the light emitting layer ([0037]-[0038]).

Regarding claim 27, the combined disclosures of Kim et al and Tsai et al teach all the claim limitations as set forth above. Additionally, Kim et al discloses an organic light emitting device comprising the following compound in the emitter layer (Abstract, [0011]-[0012], and [0033] – BB6):

    PNG
    media_image7.png
    312
    390
    media_image7.png
    Greyscale
,
corresponding to recited Formula (IV), where M is Ir, n is three (3) and o is zero (0); A9 is N; A10 is CR10, where R10 is H; A11 is CR11, where R11 is H and A12 is CR12, where R12 is H. The compound comprises two (2) nitrogen atoms in a ring with one (1) carbon atom between the nitrogen atoms as recited in the present claims. The recited group R8 is given by R1 and is C1-6 alkyl ([0035]). In recited Formula (IV) the groups A5-A8 are CR13 to CR16, where R13 to R16 correspond to R2-R5 and are H ([0034]).

Regarding claim 28, Kim et al teaches all the claim limitations as set forth above. 
Additionally, Kim et al discloses that the organic light emitting device further comprises a hole transport layer (Figure 1- layer143 and [0039]). However, the reference does not disclose that the carbene compound is present in the hole transport layer as recited in the present claims.
Tsai et al discloses an organic light emitting device comprising metal-carbene complexes  ([0002]). The metal carbene complexes in addition to being used as emissive materials in organic light emitting devices, can be advantageously, because of their improved chemical stability, for other functions in organic light emitting devices such as is hole transport layer ([0078]).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-10 of U.S. Patent No. U.S. 10,374,172 (U.S. ‘172).

Claims 1 and 4-10 of U.S. ‘172 recite an organic device, i.e. an organic light emitting device comprising a hole transport power material given by recited Formula (II’’)., i.e.

    PNG
    media_image8.png
    323
    350
    media_image8.png
    Greyscale
,
where the integer n is three (3) and the integer o is zero (0) and A1 to A4, A1’ to A4’ and R1 to R3 are identical to that recited in instant claim 16. From the above, it is clear that Formula (II) in instant claim 33 encompasses the compound recited in claim 1 of U.S. ‘172. Claim 1 of U.S. ‘172 recites that R2 and R3 can join to form a ring as recited in instant claim 34. Additionally, the compound in claim 1 of US. ‘172 meets proviso (ii) recited in instant claim 35, i.e. R1-R3 can be H and therefore R3 is not phenyl, SiM3 or CF3 when R1 and R2 are hydrogen. 
	Furthermore, it is noted that:
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 16
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 17.
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 18.
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 19.
	Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 20.
	Claim 4 of U.S. ‘172 encompasses the subject matter recited in instant claim 21.

	Claim 4 of U.S. ‘172 encompasses the subject matter recited in instant claim 23.
Claim 5 of U.S. ‘172 encompasses the subject matter recited in instant claim 24.
Claim 6 of U.S. ‘172 encompasses the subject matter recited in instant claim 25.
Claim 7 of U.S. ‘172 encompasses the subject matter recited in instant claim 26.
Claim 8 of U.S. ‘172 encompasses the subject matter recited in instant claim 27.
Claim 10 of U.S. ‘172 encompasses the subject matter recited in instant claim 28.
Claim 9 of U.S. ‘172 encompasses the subject matter recited in instant claim 29.

Claim 1 of U.S. ‘172 recites an organic device, i.e. an organic light emitting device comprising a hole transport power material given by recited Formula (II’’)., i.e.

    PNG
    media_image8.png
    323
    350
    media_image8.png
    Greyscale
,
where the integer n is three (3) and the integer o is zero (0) and A1 to A4, A1’ to A4’ and R1 to R3 are identical to that recited in instant claim 33. From the above, it is clear that Formula (II) in instant claim 30 encompasses the compound recited in claim 1 of U.S. ‘172. Additionally, the compound in claim 1 of US. ‘172 meets proviso (ii) recited in instant claim 35, i.e. R1-R3 can be H and therefore R3 is not phenyl, SiM3 or CF3 when R1 and R2 are hydrogen. 

Claim 1 of U.S. ‘172 encompasses the subject matter recited in instant claim 31.
Claim 9 of U.S. ‘172 encompasses the subject matter recited in instant claim 32.

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

In light of the amendments to the claims, the 35 U.S.C. 102 rejection of claims 16-23, 26, and 28 as anticipated by Metz et al, the 35 U.S.C. 103 rejection of claims 24-25 as being obvious over Metz et al and the 35 U.S.C. 103 rejection of claim 27 over Metz et al in view of Kim et al, as set forth in the previous Office Action are hereby withdrawn.

It is noted that the 35 U.S.C. 102 rejections of claims 30-32 as set forth in the previous Office Action are maintained above for the following reasons. 

Claim 30 has been amended to recite that at least one of provisos (i) to (iii) is met. Metz et al discloses the following compound:


    PNG
    media_image1.png
    352
    262
    media_image1.png
    Greyscale
,
which corresponds to recited Formula (I), where the recited groups R1, R2, and R3 are H and the recited groups A1 to A4 and A1’ to A4’are CR4 to CR7 and CR4’ to CR7’, where R4 to R7 and R4’ to R7’ are H. This compound meets proviso (ii) of the claims, i.e. R3 is not phenyl, SiMe3 or CF3 when R1 and R2 are hydrogen. That is, in the compound of the reference the recited group R3 is H and not one of phenyl, SiMe3 or CF3 and nothing in proviso (ii) of the claims prevents the groups R1-R3 from simultaneously being H. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767